DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

This action is responsive to claims filed 04/25/2021 and Applicant’s request for reconsideration of application 15/918763 filed 04/25/2021.
Claims 1-10 have been examined with this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant introduces new matter to claims 1 and 9. Applicant amended claims 1 and 9 recite the limit (or an equivalent) "receive a signal transmitted at predetermined intervals from each of the set of kiosks to the central office processor, wherein the signal identifies the at least a portion of the script and whether one or more of the plurality of physical devices are operational and 
enable or disable use of the script at one or more of the set of kiosks based on whether the one or more of the plurality of physical devices are operational and based on whether the script uses the one or more of the plurality of physical devices;”. The examiner can find no support in the specification and the applicant has not provided support in the specification for the amended claim. As such, the amended claims 1 and 9 add new matter as claimed and is rejected along with any claims which depend therefrom fail to comply with the written description requirement.

Claim Interpretation - “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related”
The applicant has used to phrase “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related” throughout the claims. Claim limitations that employ these phrases between claim elements are given their broadest reasonable interpretation of “any association or relationship between said claimed elements”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Coutts (U.S. Patent No. 7519653) in view of Guheen (U.S. Patent No. 6519571) in further view of Maritzen (PGPub Document No. 20040098740).
As per claim 1, Coutts teaches a distributed transaction system for enabling users to conduct transactions using services from third party service providers (shown in [Figure 1] transactions [column 2, lines 10-11] [column 5, lines 49-63]), the system including: a plurality of kiosks, each of the kiosks ([Figure 1, element 14c] [Figure 2, element 14] [column 5, lines 49-57]) including: a processing platform (controller [Figure 3, element 34]);
a plurality of associated physical devices (shown in [Figure 3]) including at least one user interface (display and touchscreeen [Figure 3, elements 52 and 54]); each of the physical devices having associated therewith a corresponding physical device interface (card reader controller, display controller, touchscreen controller, printer controller, dispenser controller [Figure 3, elements 60, 62, 64, 66, and 68]);
the processing platform interfacing with the physical devices to conduct a selected third party service provider transaction (hosting a third party application on a self-service terminal [Abstract] [column 1, lines 16-20]); a data store (storage [Figure 3, elements 76]); and a communications interface (network connection [Figure 3, elements 32] [column 6, lines 13-17]);
a central office processor, remote from the kiosks (remote server) [Figure 1, element 12] [Figure 2, element 12] [Figure 4] [column 6, line 44]), including:
one or more central office communications interfaces, the central office processor communicating with the kiosks and the third party service providers through the one or more central office communications interfaces ([column 2, lines 40-43] [column 6, line 44-51] [column 8, lines 8-15] the third party ;
a central office database, the central office processor configured to store a plurality of scripts in the central office database, each of the plurality of scripts specific to a third party service provider (third party application flow) ([column 4, lines 6-15] the remote server stores a server application comprising a third party application flow, so that users of the terminals are able to access the server application from the terminals, and the server application is able to issue requests to the terminal applications to use any peripheral devices incorporated in the terminals), and a third party service provider transaction wherein each of the plurality of scripts (application flow) includes configuration information including ([column 2, lines 4-11]), and a set of physical devices (port number) designated by the third party service provider to initiate and complete the associated third party service provider transaction ([column 8, lines 23-60]), each of the plurality of scripts facilitating the use of the physical devices by the processing platform in a third party service provider transaction between a user and a selected one of the service providers ([column 2, lines 44-46] [column 4, line 63 – column 5, line 4] [column 6, line 44-51] [column 8, lines 8-15] a self-service terminal system comprising a remote server interconnected to a plurality of self-service terminals, each terminal having a terminal application, where the remote server stores a server application comprising a third party application flow, whereby users of the terminals are able to access the server application from the terminals on a client-server basis, and the server is operable to issue requests to the terminals on a peer-to-peer basis);
the central office processor configured to:
identify a given third party service provider transaction (application flow) select  a set of kiosks of the plurality of kiosks to provide at least a portion of a script of the plurality of scripts, the script associated with the given third party service provider transaction ([column 3, lines 25-31] the remote server provides a session object for each client, so that the session object maintains information about the application flow being executed by that client. This gives the server information about the state of the application that is running on the client);
transmit, in a push operation (download), to the set of kiosks, at least a portion of the script (server application stored as applet on the client side selfservice terminal) associated with the given third party service provider transaction, 
store the at least a portion of the script associated with the given third party service provider transaction in the data store of each of the set of kiosks, and configure, with the at least a portion of the script associated with the given third party service provider transaction, the set of kiosks for the given third party service provider transaction ([column 2, lines 44-46] [column 4, lines 27-38] a self-service terminal operable to select one of a plurality of user interface applications for presentation to a user, at least one user interface application being controlled by the owner of the terminal, and at least one user interface application being controlled by a third party, where the user interface application controlled by the third party is operable to request. use of facilities controlled by the terminal. Preferably, the user interface application that is controlled by the owner of the SST is resident on the SST and the user interface application that is controlled by the third party is resident on a remote server.);
the processing platform of a kiosk in use by a user , configured to select from the data store, the stored portion of the script associated with the given third party service provider transaction and run the stored portion of the script associated with the given third party service provider transaction, wherein the kiosk in use by the user is one of the set of kiosks ([column 4, lines 6-15] the remote server stores a server application comprising a third party application flow, so that users of the terminals are able to access the server application from the terminals, and the server application is able to issue requests to the terminal applications to use any peripheral devices incorporated in the terminals); and
the central office processor configured to run a remainder portion of the script associated with the given third party service provider transaction in response to a user initiation thereof at the kiosk in use by the user, and complete the given third party service provider transaction at the kiosk ([column 2, lines 4-11 and 40-43] [column 4, lines 1-3]).

Coutts does not teach the remaining claims limits.

Guheen teaches receive a signal transmitted at predetermined intervals (periodic monitoring) from each of the set of kiosks to the central office processor, wherein the signal identifies the at least a portion of the script and whether one or more of the plurality of physical devices are operational ([column 155, lines 17-27 and 58-63] [column 156, lines 22-59] [column 160, lines 62-64] [column 163, lines 24-34])


It would have been obvious to one skilled in the art at the time of filing to have combined the teachings as found in Guheen with that of Coutts in order to ensure that the required resources are available at all times throughout the distributed system to meet the agreed upon third party agreement. The claimed invention is merely a combination of old elements, and in the combination each element 

Maritzen teaches enable or disable use of the script at one or more of the set of kiosks based on whether the one or more of the plurality of physical devices are operational and based on whether the script uses the one or more of the plurality of physical devices ([Figure 23, element 2315][Figure 24, element 2410][0252] [0268]).

It would have been obvious to one skilled in the art at the time of the invention to have combined the teachings as found in Maritzen with that of Coutts and Guheen  in order to make a secure link between a transaction device and a kiosk automatically. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, 
Coutts teaches the system of claim 1, the central office processor communicating with selected ones of the kiosks to remotely enable or disable selected ones of the series of the third party service providers based upon a number of transactions conducted by users utilizing selected ones of the kiosks over a predetermined time period  ([column 10, lines 22-33] … the terminal application 38 is able to monitor usage of the web browser 36, so that if no URL is sent from the browser 36 for a certain time period, the terminal application 38 may display a message on the display 52 asking the user to verify that he still wants to view the airline's web site. If no response is received from the user within a certain time period then the terminal application 30 38 assumes that the user has abandoned the ATM 14a, and the application 38 shrinks the foreground area window 112 (FIG.
5) to display the background area window 110 (FIG. 5) having
the ATM application flow.).

As per claim 3, 
Coutts does not teach the claim limits.

Guheen teaches the system of claim 1, the central office processor communicating with selected ones of the kiosks to remotely enable or disable selected ones the services of the third party service providers based upon a value of transactions conducted by users utilizing selected ones of the kiosks over a predetermined time period ([column 272, line 61 – column 273, line 3] WAF, through the use of templates, reduces typical user budget limits … that supply appropriate and/or necessary data for control information purposes).

It would have been obvious to one skilled in the art at the time of the invention to have combined the teachings as found in Guheen with that of Coutts in order to limiting the user to a limited subset of configuration activities whose general configuration environment (template) has been preset to reflect general requirements corresponding to that user. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 4, 
Coutts does not teach the claim limits.

Guheen teaches the system of claim 1, the central office processor communicating with selected ones of the kiosks to remotely enable or disable selected ones of the services of the third party service providers based upon one of the calendar date or date(s) and a time or time(s) of day ([column 272, line 61 – column 273, line 3] WAF, through the use of templates, reduces typical user configuration responsibilities to an appropriately focused set of activities including selection … dates, periods of time, access rights to specific content, etc.) that supply appropriate and/or necessary data for control information purposes).

It would have been obvious to one skilled in the art at the time of the invention to have combined the teachings as found in Guheen with that of Coutts in order to limiting the user to a limited subset of configuration activities whose general configuration environment (template) has been preset to reflect general requirements corresponding to that user. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 5, 
Coutts teaches the system of claim 1, wherein each kiosk includes a communications device for communicating with the central office processor, the processing platform of each kiosk transmitting a message at predetermined periodic intervals to the central office processor including a status of physical devices available to the kiosk .

As per claim 6, 
Coutts teaches the system of claim 1, each kiosk including a communications device communicating with the central office processor and each kiosk transmitting a message to the central office processor at predetermined periodic intervals, the message including the third party service provider transactions enabled on the kiosk ([column 3, lines 40-46] during operation of the third party application the terminal application monitors the terminal usage to ensure that the user is still present and to conduct error handling functions as necessary. If the user abandons the terminal during execution of the server application, then the terminal application may terminate the server application until another user activates the server application).

As per claim 7, 
Coutts teaches the system of claim 1, the central office processor transmitting the script associated with at least one third party provider transaction to a given kiosk based upon user input at the given kiosk ([column 2, lines 8-11] [column 3, lines 31-32]) .

As per claim 8, 
Coutts teaches the system of claim 1 providing ATM transactions, bill pay transactions, funds transfer transactions, ticket purchase transactions, employer loan transactions, personal services transactions and purchase transactions ([column 5, lines 61-63] financial transaction authorization requests from the ATM [column 7, lines 35-44] The ATM provides a user with the option … of accessing airline information … an ATM transaction ( such as withdraw cash, deposit the request, and provide a response to the requester a check, or such like)).

As per claim 9, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 1.

As per claim 10, 
.


Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.

EXAMINER’S RESPONSE TO APPLICANT’S REMARKS CONCERNING 35 USC § 112 ("… wherein the signal identifies the at least a portion of the script … enable or disable use of the script at one or more of the set of kiosks based on whether the one or more of the plurality of physical devices are operational and based on whether the script uses the one or more of the plurality of physical devices”): The Examiner respectfully disagrees with Applicant’s arguments. Reading paragraphs [0059-0060][0068-0069] the examiner interprets a “script” and “service modules” as two distinct structural elements. It is not entirely clear from the specification if “The particular software script that comprises part of the service module” [0068] or if “each of the service modules s1, s2, s3 . . . sn will be stored therein, which each constitute a portion of the script”. Rephrased, it is unclear if the scripts are part the service modules or if the modules are part of the scripts. In either case, the examiner recommends amending the claims by replacing the “scripts” with “service modules” as supported by the specification.

EXAMINER’S RESPONSE TO APPLICANT’S REMARKS CONCERNING 35 USC § 103: The Examiner respectfully disagrees with Applicant’s arguments. Regarding the claim limit “identify a given third party service provider transaction, select  a set of kiosks of the plurality of kiosks to provide at least a portion of a script of the plurality of scripts, the script associated with the given third party service provider transaction”, the examiner does not agree with applicant’s interpretation of cited portion of Coutts as “session tracking”. In Coutts, an application flow is described as “the sequence of screens or images that are presented to a user of the terminal, and typically comprises graphics and text, and sometimes sounds. Typically, the graphics, text, and sounds that are presented will change depending on one or more inputs from the user. The application flow leads a user through an operation, such as a transaction or a request for information” [column 2, lines 4-11]. In the present application a "script," e.g., an instruction set defining a set of predetermined actions that are to be completed in a defined sequence to enable access to the service provider and/or service of the service provider” [0057]. Coutts sequence of actions (presented screens, sounds based on user inputs) reads on scripts set of predetermined actions. Further, Coutts discloses “By virtue of this aspect of the invention, a third party is able to create and modify a server application ( and thereby modify the application flow generated by the server application) independently of the self-service terminal application. Thus, the third party application flow can be updated by the third party as frequently as desired without affecting the SST application flow” [column 2, lines 21-31].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Coleman (PGPub No. 20080010375) teaches automatically providing remote self service facilities administration over an Internet protocol (IP) network or over a direct circuit (DC) network. To such ends, a system provides self service use of services of a provider network remotely from the provider .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
07/30/2021